"The governor and council . . . may transfer any prisoner who is insane to the asylum for the insane, to be there kept at the expense of the state, whenever they are satisfied that such . . . transfer will be conducive to the health and comfort of the person and the welfare of the public." P. S., c. 255, s. 4. There is nothing in the statute indicating that the liability of the state for the support of a prisoner transferred to the asylum is to terminate at the end of the term for which he is sentenced. He is to be kept in the asylum at the state's expense until he is discharged according to law. The place of his residence or settlement is immaterial. The state prison is not a "hospital" or "other charitable institution" within the meaning of the act of March 21, 1895, which provides that "Any person who shall become a pauper or public charge while at any orphans' home, hospital, home for the aged, or other charitable. institution, or within three months after leaving such institution, shall be chargeable for support to the county in which he last resided before entering such institution, unless such person has settlement in some town, or some other county is liable for his support." Laws 1895, c. 54. The act has no application to the present question.
Judgment for the defendants.
All concurred. *Page 176